DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: display unit configured to display in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claim(s) 1-3, 5-6, 8-12, 14-15, 17-20 are allowed over the prior art of record.

The closest prior art of record is US 20210269040 (“Kurokawa”) and US 20180233038 (“Kozloski”).

The following is an examiner’s statement of reasons for allowance: 
The prior art reference Kurokawa discloses an invention that provides a lane change control that makes a lane change to an adjacent lane. Kurokawa discloses detecting whether there is a request from the host vehicle to make a lane change to the adjacent lane; detecting whether there is any intention for another vehicle traveling in the adjacent lane to make a lane change towards the host vehicle lane upon detection of a presence of the lane change; establishing a lane-change-intending other vehicle as a designated vehicle for a place-swapping lane change upon detection of a presence of the intention for another vehicle to make a lane change towards the host vehicle lane; setting the position of the designated vehicle traveling in the adjacent lane as a target lane change to be made by the host vehicle; and performing a lane change control based on the target lane change.  Kurokawa does not teach or suggest the limitation relating to the driver information including the accelerator pedal control information is depth information of an accelerator pedal in a case in which the first vehicle starts in a stopped state while no front obstacle exists and corresponds to a first rate value, which is a ratio of a number of times that a ratio of an amount of control of an accelerator pedal to a maximum amount of control of the accelerator pedal is larger than an accelerator threshold value to the N number of controls of the accelerator in combination of independent claims 1, 11, and 20.

The next prior art reference Kozloski discloses an invention that provides a system that receives sensor readings indicating that the vehicle is operated by a driver in an erratic manner so as to compute risk associated with the driver. Kozloski discloses, if the risk is above a threshold, an aerial drone is deployed to the current location of the vehicle, and instructions are sent to the drone to perform an action ameliorating the erratic manner of driving the vehicle. Kozloski discloses proactively guiding an erratically driven vehicle to correct the driving state before reaching upcoming traffic conditions.  Kozloski does not teach or suggest the limitation relating to the driver information including the accelerator pedal control information is depth information of an accelerator pedal in a case in which the first vehicle starts in a stopped state while no front obstacle exists and corresponds to a first rate value, which is a ratio of a number of times that a ratio of an amount of control of an accelerator pedal to a maximum amount of control of the accelerator pedal is larger than an accelerator threshold value to the N number of controls of the accelerator in combination of independent claims 1, 11, and 20.

Regarding Claim 1, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:
An apparatus for controlling a lane change, the apparatus comprising: 
an image sensor disposed at a host vehicle so as to have a field of view of an exterior of the host vehicle, and capturing image data; 
a controller of the host vehicle comprising at least one processor configured to process the image data captured by the image sensor; and 
a driving information receiver configured to receive, from one or more other vehicles, driving information of drivers of the one or more other vehicles through Vehicle-to-Vehicle (V2V) communication, 
wherein the controller of the host vehicle is configured to 
calculate tendency information of a driver of a first vehicle among the one or more other vehicles by analyzing the driving information, 
determine whether a lane change is possible, responsive at least in part to processing image data captured by the image sensor and the tendency information of the driver of the first vehicle, and 
perform lane change of the host vehicle by controlling a steering angle of the host vehicle, responsive at least in part to processing image data captured by the image sensor when the lane change is possible,
the driving information includes a plurality of pieces of information and accelerator pedal control information, 
each piece of information is determined to have a corresponding score based on a value included by said piece of information, 
the tendency information is aggression level information indicating an aggression level, among a plurality of predetermined levels, of the driver of the first vehicle based on a sum of scores of the plurality of pieces of information, and 
the accelerator pedal control information is depth information of an accelerator pedal in a case in which the first vehicle starts in a stopped state while no front obstacle exists and corresponds to a first rate value, which is a ratio of a number of times that a ratio of an amount of control of an accelerator pedal to a maximum amount of control of the accelerator pedal is larger than an accelerator threshold value to the N number of controls of the accelerator. 

Regarding Claim 11, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:
A method of controlling a lane change, the method comprising: 
receiving, from one or more other vehicles, driving information of drivers of the one or more vehicles through Vehicle-to-Vehicle (V2V) communication, 
calculating, by a controller of a host vehicle, tendency information of a driver of a first vehicle among the one or more other vehicles by analyzing the driving information, 
determining, by the controller of the host vehicle, whether a lane change is possible based on one or more pieces of information on a distance to a front vehicle or a rear vehicle driven in an adjacent lane to which the host vehicle moves to change lanes, collision prediction time (TTC) information, and the tendency information, and 
performing, by the controller of the host vehicle, lane change of the host vehicle by controlling a steering angle of the host vehicle when the lane change is possible, 
wherein the driving information includes a plurality of pieces of information and accelerator pedal control information, 
each piece of information is determined to have a corresponding score based on a value included by said piece of information, 
the tendency information is aggression level information indicating an aggression level, among a plurality of predetermined levels, of the driver of the first vehicle based on a sum of scores of the plurality of pieces of pieces of information, and 
the accelerator pedal control information is depth information of an accelerator pedal in a case in which the first vehicle starts in a stopped state while no front obstacle exists and corresponds to a first rate value, which is a ratio of a number of times that a ratio of an amount of control of an accelerator pedal to a maximum amount of control of the accelerator pedal is larger than an accelerator threshold value to the N number of controls of the accelerator. 

Regarding Claim 20, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:
A system for controlling a vehicle to change lanes, the system comprising: 
an image sensor disposed at a host vehicle so as to have a field of view of an exterior of the host vehicle, and capturing image data; 
a non-image sensor disposed at the host vehicle so as to detect at least one of objects disposed adjacent to the host vehicle, the non-image sensor detecting sensing data; 
a domain control unit of the host vehicle comprising a processor configured to process at least one of the image data captured by the image sensor and the sensing data detected by the non-image sensor;
a driving information receiver of the host vehicle configured to receive, from one or more other vehicles, driving information of drivers of the one or more other vehicles through Vehicle-to-Vehicle (V2V) communication, 
wherein the domain control unit of the host vehicle is configured to: 
calculate tendency information of a driver of a first vehicle among the one or more other vehicles by analyzing the driving information, 
determine whether a lane change is possible, responsive at least in part to processing image data captured by the image sensor, processing sensing data detected by the non-image sensor, and the tendency information of the driver of the first vehicle, and 
perform lane change of the host vehicle by controlling a steering angle of the host vehicle when the lane change is possible,
the driving information includes a plurality of pieces of information and accelerator pedal control information, 
each piece of information is determined to have a corresponding score based on a value included by said piece of information, 
the tendency information is aggression level information indicating an aggression level, among a plurality of predetermined levels, of the driver of the first vehicle based on a sum of scores of the plurality of pieces of pieces of information, and 
the accelerator pedal control information is depth information of an accelerator pedal in a case in which the first vehicle starts in a stopped state while no front obstacle exists and corresponds to a first rate value, which is a ratio of a number of times that a ratio of an amount of control of an accelerator pedal to a maximum amount of control of the accelerator pedal is larger than an accelerator threshold value to the N number of controls of the accelerator. 

Claims 2-3, 5-6, 8-10, 12, 14-15, 17-19 depend from Claims 1, 11, and 20 are therefore allowable.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
1. (Currently amended) An apparatus for controlling a lane change, the apparatus comprising: 
an image sensor disposed at a host vehicle so as to have a field of view of an exterior of the host vehicle, and capturing image data; 
a controller of the host vehicle comprising at least one processor configured to process the image data captured by the image sensor; and 
a driving information receiver configured to receive, from one or more other vehicles, driving information of drivers of the one or more other vehicles through Vehicle-to-Vehicle (V2V) communication, 
wherein the controller of the host vehicle is configured to 
calculate tendency information of a driver of a first vehicle among the one or more other vehicles by analyzing the driving information, 
determine whether a lane change is possible, responsive at least in part to processing image data captured by the image sensor and the tendency information of the driver of the first vehicle, and 
perform lane change of the host vehicle by controlling a steering angle of the host vehicle, responsive at least in part to processing image data captured by the image sensor when the lane change is possible,
the driving information includes a plurality of pieces of information and accelerator pedal control information, 
each piece of information is determined to have a corresponding score based on a value included by said piece of information, 
the tendency information is aggression level information indicating an aggression level, among a plurality of predetermined levels, of the driver of the first vehicle based on a sum of scores of the plurality of pieces of information, and 
the accelerator pedal control information is depth information of an accelerator pedal in a case in which the first vehicle starts in a stopped state while no front obstacle exists and corresponds to a first rate value, which is a ratio of a number of times that a ratio of an amount of control of an accelerator pedal to a maximum amount of control of the accelerator pedal is larger than an accelerator threshold value to the N number of controls of the accelerator. 

20. (Currently amended) A system for controlling a vehicle to change lanes, the system comprising: 
an image sensor disposed at a host vehicle so as to have a field of view of an exterior of the host vehicle, and capturing image data; 
a non-image sensor disposed at the host vehicle so as to detect at least one of objects disposed adjacent to the host vehicle, the non-image sensor detecting sensing data; 
a domain control unit of the host vehicle comprising a processor configured to process at least one of the image data captured by the image sensor and the sensing data detected by the non-image sensor;
a driving information receiver of the host vehicle configured to receive, from one or more other vehicles, driving information of drivers of the one or more other vehicles through Vehicle-to-Vehicle (V2V) communication, 
wherein the domain control unit of the host vehicle is configured to: 
calculate tendency information of a driver of a first vehicle among the one or more other vehicles by analyzing the driving information, 
determine whether a lane change is possible, responsive at least in part to processing image data captured by the image sensor, processing sensing data detected by the non-image sensor, and the tendency information of the driver of the first vehicle, and 
perform lane change of the host vehicle by controlling a steering angle of the host vehicle when the lane change is possible,
the driving information includes a plurality of pieces of information and accelerator pedal control information, 
each piece of information is determined to have a corresponding score based on a value included by said piece of information, 
the tendency information is aggression level information indicating an aggression level, among a plurality of predetermined levels, of the driver of the first vehicle based on a sum of scores of the plurality of pieces of pieces of information, and 
the accelerator pedal control information is depth information of an accelerator pedal in a case in which the first vehicle starts in a stopped state while no front obstacle exists and corresponds to a first rate value, which is a ratio of a number of times that a ratio of an amount of control of an accelerator pedal to a maximum amount of control of the accelerator pedal is larger than an accelerator threshold value to the N number of controls of the accelerator. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELINA M SHUDY whose telephone number is (571)272-6757. The examiner can normally be reached M - F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Angelina Shudy
Primary Examiner
Art Unit 3668



/Angelina Shudy/Primary Examiner, Art Unit 3668